                 1
                 2
                 3
                 4
                 5                               UNITED STATES DISTRICT COURT
                 6                                       DISTRICT OF NEVADA
                 7                                                  ***
                 8    UNITED STATES OF AMERICA,                             Case No. 2:12-CR-463 JCM (VCF)
                 9                                          Plaintiff(s),                    ORDER
               10             v.
               11     FREDERICK VERNON WILLIAMS, et al.,
               12                                        Defendant(s).
               13
               14            Presently before the court is the matter of USA v. Williams et al, case no. 2:12-cr-00463-
               15     JCM-VCF.
               16            Defendant Frederick Williams (“defendant”) has filed two motions to file documents under
               17     seal pursuant to Federal Rule of Criminal Procedure (“FRCrP”) 49.1 and LR IA 10-5. (ECF No.
               18     926, 932). See Fed. R. Crim. P. 49.1; LR IA 10-5.
               19            FRCrP 49.1 provides that court filings containing minor children’s names must be either
               20     redacted to exclude the minors’ names or filed under seal. See Fed. R. Crim. P. 49.1(a), (d).
               21     Defendant submits that his motion for return of property (ECF No. 927) and reply thereto (ECF
               22     No. 931) should be sealed to protect the names of his minor children. (ECF Nos. 926, 932).
               23            The court has reviewed defendant’s motion and corresponding reply and finds that these
               24     documents do contain the names of minor children. Accordingly, pursuant to FRCrP 49.1,
               25     defendant’s motions are granted.
               26            Accordingly,
               27            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that defendant’s motions for
               28     leave to file documents under seal (ECF No. 926, 932) be, and the same hereby are, GRANTED.

James C. Mahan
U.S. District Judge
                1            IT IS FURTHER ORDERED that defendant’s motion for return of property (ECF No. 927)
                2     and reply thereto (ECF No. 931) shall remain under seal.
                3            IT IS SO ORDERED.
                4            DATED August 8, 2019.
                5
                6                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
